It appearing that the defendant in the above-entitled case has failed to prosecute his appeal from the Superior Court in New Haven County with proper diligence, it is, under Practice Book § 696, *675ordered by the Supreme Court, suo motu, that the appeal be and hereby is dismissed unless the defendant files his brief on or before January 10,1975.
John W. Kline, for the appellant (defendant).
Ernest J. Diette, Jr., assistant state’s attorney, for the appellee (state).
Argued December 3
decided December 3, 1974